 

 

Case 2:21-cv-00263-JDC-KK Document 1-1 Filed 02/02/21 Page 1 of 4 PageID#: 7

= ’

 

 

 

 

NOELIA AVILES : 1474 JUDICIAL DISTRICT COURT
VS. NO. ODO HO b9 F , PARISH OF CALCASIEU
WAL-MART LOUISIANA, LLC ; STATE OF LOUISIANA
FILED:__NOV 2 4 2020 ; S| Lod, Woe,
DEPUTY CLERK Of} COURT
PETITION FOR DAMAGES

 

The petition of NOELIA AVILES, an individual of the full age of majority and resident
of the State of Florida, hereinafter sometimes referred to as Petitioner, with respect
represents that:

1.

WAL-MART LOUISIANA, LLC, a foreign limited liability company authorized to do
and doing business in the State of Louisiana, which may be served through its registered
agent for service of process, CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge,
Louisiana, 70816, is made defendant herein and is justly and truly indebted unto your
Petitioner for such damages as are reasonable in the premises, which damages exceed Fifty
Thousand and 00/100 Dollars and the amount necessary to establish jurisdiction of federal
courts, together with legal interest thereon from date of judicial demand until paid and for
all costs of these proceedings, for the following reasons, to-wit:

2.

On or about July 19, 2020, Petitioner was a patron at Wal-Mart store #1204 located
at 3451 Nelson Road, Lake Charles, Calcasieu Parish, Louisiana, which store is owned by,
operated by, and within the exclusive control of defendant, WAL-MART LOUISIANA, LLC,
while in the process of entering the store through steel barricade used to control the flow of
patron traffic, she tripped and fell on a leg of one of the barricades, which leg was defective
and protruding outward instead of downward and was not readily apparent nor open and
obvious to the public due to its location, causing Petitioner to fall resulting in serious injuries

requiring medical attention. EXHIBIT

wariaat

SERVICE

tabbies”

 

 
 

 

Case 2:21-cv-00263-JDC-KK Document 1-1 Filed 02/02/21 Page 2 of 4 PagelID#: 8

3.
The sole and proximate cause of the afore described incident was the negligence of
WAL-MART LOUISIANA, LLC, in the following particulars, not to be exclusive:

a. Failure to protect its patrons from a known hazardous condition;

b. Allowing the existence of a hazardous condition in the area of the
traversing public;

c. Failure to repair a defective condition;

d. Knowing or should have known of the existence of a hazardous and
dangerous defective condition; and

e. Failure to warn.

4.

As a result of the collision described hereinabove, NOELIA AVILES sustained severe
injuries, including but not limited to her right and left arms and hands requiring multiple
surgeries, along with bruises and contusions, and severe nervous shock, and had to seek
extensive medical attention and was unable to engage her regular activities from the date of
this incident until the present time, such condition to continue for an indefinite future period
of time, and as a result of said incident, she is entitled to recover damages for the following
items:

a. Past and future medical and attendant expenses;

b. Past and future physical and mental pain and suffering, discomfort,
anxiety, distress, disfigurement, and inconvenience;

d. Past and future disability;

e. Past and future loss of enjoyment and quality of life.

THEREFORE, PETITIONER, NOELIA AVILES, PRAYS THAT:

1, Defendant be duly cited to appear and answer this Petition, and it be served
with a copy thereof: and

Hl. After due proceedings had and the lapse of all legal delays, there be judgment

in favor of Petitioner, NOELIA AVILES, and against Defendant, WAL-MART LOUISIANA,

 

 
 

 

q

Case 2:21-cv-00263-JDC-KK Document 1-1 Filed 02/02/21 Page 3 of 4 PageID#: 9

LLC, for such damages as are reasonable in the premises, which damages exceed Fifty
Thousand and 00/100 Dollars and the amount necessary to establish jurisdiction of federal
courts, together with legal interest thereon from date of judicial demand until paid, and for
all costs of these proceedings.

PETITIONER FURTHER PRAYS for all orders and decrees necessary in the premises,

and for full, just and equitable relief.
Respectfully submitted:

HOFFOSS DEVALL, LLC

f]. LEE HOFFOSS, JR. (29254)
f Email: lee@hdinjurylaw.com

‘717 West College Street

Lake Charles, Louisiana 70605
Telephone: (337) 433-2053
Facsimile: (337) 433-2055
ATTORNEY FOR PETITIONER, NOELIA AVILES

   

PLE Ss

WAL-MART LOUISIANA, LLC,
through its registered agent for service of process,

CT Corporation System COPY
3867 Plaza Tower Drive L rh: wae iana
Baton Rouge, LA 70816 Cale Hirdu

 

DEC 1 6 2020

Clerk of Court
papi ci Parish, Louisiana

 

 
 

 

Case 2:21-cv-00263-JDC-KK Document 1-1 Filed 02/02/21 Page 4 of 4 PagelID#: 10

 

 

 

NOELIA AVILES : 1474 JUDICIAL DISTRICT COURT

VS. NO. 2030 Hled— F : PARISH OF CALCASIEU

WAL-MART LOUISIANA, LLC STATE OF LOUISIANA

rie: _-d¥ -3990 | 9) Keattey Wha
DEPUTY CLERK OF(@OURT

 

REQUEST FOR WRITTEN NOTICE OF ANY ASSIGNMENT AND WRITTEN NOTICE OF
ANY ORDER OR JUDGMENT MADE OR RENDERED

 

In accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of
Civil Procedure, you are hereby requested to send to us, as counsel of record for Petitioner,
NOELIA AVILES, written notice by mail, at least ten (10) days in advance of any date fixed
for any trial or hearing on this case, whether on exception, rules, or on the merits thereof, or
any assignment of fixing of said case.

And in accordance with the provisions of Articles 1913 and 1914 of the Louisiana-
Code of Civil Procedure, you are hereby also requested to send to us immediately notice of
any order or judgment made or rendered in this case, upon the entry of such order or
judgment. This request for notice is made with full reservation of all rights, and we thank
you for your customary courtesy and cooperation.

Respectfully submitted:

HOFFOSS DEVALL, LLC

 
  
 

 

(ise HOFFOSS, JR. (29254)

ail: lee@hdinjurylaw.com

517 West College Street

Lake Charles, Louisiana 70605
Telephone: (337} 433-2053
Facsimile: (337) 433-2055
‘ATTORNEY FOR PETITIONER, NOELIA AVILES

 

 

 
